Opinion by
Judge Lindsay:
The testimony does not show that the articles delivered to the husband and daughter of the appellees were sold on her credit or charged to her. There is no evidence tending to show that she authorized appellant to sell to her husband or daughter, or that she knew prior to the execution of the note sued on, that he looked to her for the payment of the accounts embraced in said note. The appellant can not recover against the appellee, without showing that the credit was given to her. Sub. Section 1, section 1, article 2, chapter 47, Revised Statutes. Eastwood vs. Bryan, 7 Bush 509.